Filed 11/29/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 199







State of North Dakota, 		Plaintiff and Appellee



v.



Randal Steen, 		Defendant and Appellant







No. 20050216







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Randal R. Steen, pro se, North Dakota State Penitentiary, P.O. Box 5521, Bismarck, N.D. 58506-5521; submitted on brief.



Cynthia M. Feland, Assistant State’s Attorney, 514 E. Thayer, Bismarck, N.D. 58501-4413; submitted on brief.

State v. Steen

No. 20050216



Per Curiam.

[¶1]	Randal Steen appeals from a trial court’s order denying his motion for a new trial.  Steen argues the trial court should have granted him a new trial because he is actually innocent of the charges for which he was convicted.  The trial court did not abuse its discretion in denying Steen’s motion for a new trial.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner